UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-08397 THE MARSICO INVESTMENT FUND (Exact name of registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, CO 80202 (Address of principal executive offices)(zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO 80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code: (303)454-5600 Date of fiscal year end: September 30 Date of reporting period: December 31, 2012 Item 1.Schedule of Investments Marsico Focus Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail The TJX Companies, Inc. Automobile Manufacturers Tesla Motors, Inc.* Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Brewers Anheuser-Busch InBev N.V. Spon. ADR Casinos & Gaming Wynn Resorts Ltd. Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks U.S. Bancorp Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B General Merchandise Stores Dollar General Corporation* Health Care Equipment Intuitive Surgical, Inc.* $ % Health Care Services Express Scripts Holding Company* Home Improvement Retail Lowe's Companies, Inc. The Home Depot, Inc. Internet Software & Services eBay, Inc.* Equinix, Inc.* Google, Inc. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Multi-Line Insurance American International Group, Inc.* Oil & Gas Storage & Transportation Kinder Morgan, Inc. Other Diversified Financial Services Citigroup, Inc. Pharmaceuticals Bristol-Myers Squibb Company Railroads Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* McDonald's Corporation Starbucks Corporation Systems Software VMware, Inc. - Cl. A* TOTAL COMMON STOCKS (Cost $679,978,134) TOTAL INVESTMENTS (Cost $679,978,134) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico Growth Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Rolls-Royce Holdings PLC* Apparel Retail Foot Locker, Inc. Limited Brands, Inc. The TJX Companies, Inc. Apparel, Accessories & Luxury Goods lululemon athletica, inc.* Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Cable & Satellite Comcast Corporation - Cl. A Liberty Global, Inc. - Cl. A* Casinos & Gaming Wynn Resorts Ltd. Commodity Chemicals LyondellBasell Industries N.V. - Cl. A Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Data Processing & Outsourced Services Visa, Inc. - Cl. A $ % Diversified Banks U.S. Bancorp Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B General Merchandise Stores Dollar General Corporation* Health Care Equipment Intuitive Surgical, Inc.* Health Care Services Express Scripts Holding Company* Home Improvement Retail Lowe's Companies, Inc. The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Industrial Conglomerates Danaher Corporation Industrial Machinery Pentair Ltd. Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services eBay, Inc.* Equinix, Inc.* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Multi-Line Insurance American International Group, Inc.* Oil & Gas Equipment & Services National Oilwell Varco, Inc. Schlumberger Ltd. $ % Oil & Gas Storage & Transportation Kinder Morgan, Inc. Other Diversified Financial Services Citigroup, Inc. Personal Products The Estee Lauder Companies, Inc. - Cl. A Pharmaceuticals Bristol-Myers Squibb Company Perrigo Company Railroads Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* McDonald's Corporation Starbucks Corporation YUM! Brands, Inc. Specialized REITs American Tower Corporation - Cl. A Specialty Stores Dick's Sporting Goods, Inc. GNC Holdings, Inc. - Cl. A Systems Software VMware, Inc. - Cl. A* Trading Companies & Distributors United Rentals, Inc.* W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $452,054,666) PREFERRED STOCKS Diversified Banks Wells Fargo & Company, Series J Pref., 8.000% TOTAL PREFERRED STOCKS (Cost $5,954,706) UNITS Marine Ports & Services Hutchison Port Holdings Trust - Cl. U $ % TOTAL UNITS (Cost $9,405,600) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $22,139,566) TOTAL INVESTMENTS (Cost $489,554,538) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico 21ST Century Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % TransDigm, Inc. Apparel Retail Limited Brands, Inc. Ross Stores, Inc. Apparel, Accessories & Luxury Goods Ralph Lauren Corporation - Cl. A Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail CarMax, Inc.* Biotechnology Alkermes PLC* Biogen Idec Inc.* BioMarin Pharmaceutical, Inc.* Gilead Sciences, Inc.* Casinos & Gaming Wynn Resorts Ltd. Commodity Chemicals LyondellBasell Industries N.V. - Cl. A Computer Hardware Apple, Inc. Computer Storage & Peripherals Fusion-io, Inc.* Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance Capital One Financial Corporation Data Processing & Outsourced Services MasterCard, Inc. - Cl. A Distillers & Vintners Constellation Brands, Inc. - Cl. A* $ % Diversified Support Services Copart, Inc.* Fertilizers & Agricultural Chemicals Monsanto Company General Merchandise Stores Dollar Tree, Inc.* Health Care Equipment Intuitive Surgical, Inc.* Home Improvement Retail Lowe's Companies, Inc. Industrial Machinery Pentair Ltd. Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services Equinix, Inc.* Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Halliburton Company National Oilwell Varco, Inc. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats The WhiteWave Foods Company - Cl. A* Railroads Genesee & Wyoming, Inc. - Cl. A* Regional Banks City National Corporation Columbia Banking System, Inc. Research & Consulting Services IHS, Inc. - Cl. A* $ % Nielsen Holdings N.V.* Restaurants Chipotle Mexican Grill, Inc.* Dunkin' Brands Group, Inc. YUM! Brands, Inc. Specialized REITs American Tower Corporation - Cl. A Specialty Stores Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. Systems Software Red Hat, Inc.* VMware, Inc. - Cl. A* Trading Companies & Distributors United Rentals, Inc.* W.W. Grainger, Inc. WESCO International, Inc.* TOTAL COMMON STOCKS(Cost $237,762,210) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS(Cost $4,673,485) TOTAL INVESTMENTS (Cost $242,435,695) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico International Opportunities Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Rolls-Royce Holdings PLC* $ % Alternative Carriers Ziggo N.V. Apparel, Accessories & Luxury Goods Adidas A.G. Swatch Group AG Automobile Manufacturers Bayerische Motoren Werke AG Honda Motor Co., Ltd. Brewers Anheuser-Busch InBev N.V. Cable & Satellite British Sky Broadcasting Group PLC Kabel Deutschland Holding AG Casinos & Gaming Wynn Resorts Ltd. Commodity Chemicals LyondellBasell Industries N.V. - Cl. A Computer Storage & Peripherals Seagate Technology PLC Construction & Farm Machinery & Heavy Trucks Komatsu Ltd. Department Stores Next PLC Distillers & Vintners Diageo PLC Pernod-Ricard S.A. Diversified Banks Barclays PLC BNP Paribas $ % Grupo Financiero Santander Mexico S.A.B. de C.V. Series B ADR* Mizuho Financial Group, Inc. Standard Chartered PLC Diversified Capital Markets UBS A.G. Diversified Metals & Mining Xstrata PLC Diversified Real Estate Activities Hang Lung Properties Ltd. Electrical Components & Equipment Schneider Electric S.A. Electronic Components HOYA CORPORATION Food Retail Jeronimo Martins SGPS, S.A. Health Care Equipment Elekta AB - B Shares Hotels, Resorts & Cruise Lines InterContinental Hotels Group PLC Industrial Machinery FANUC Corporation Integrated Telecommunication Services China Unicom Hong Kong Ltd. Internet Retail Rakuten, Inc. Internet Software & Services Baidu, Inc. Spon. ADR* DeNA Co., Ltd. MercadoLibre, Inc. Telecity Group PLC Yandex N.V. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Life & Health Insurance AIA Group Ltd. Movies & Entertainment Imax Corporation* Office Electronics Canon, Inc. Oil & Gas Drilling Seadrill Ltd. $ % Oil & Gas Exploration & Production CNOOC Ltd. Tullow Oil PLC Packaged Foods & Meats Nestlé S.A. Pharmaceuticals Novo Nordisk A/S - B Shares Perrigo Company Roche Holding AG Shire PLC Railroads Canadian National Railway Company Real Estate Operating Companies BR Malls Participacoes S.A. Restaurants Whitbread PLC Retail REITs Unibail-Rodamco S.E. Semiconductors ARM Holdings PLC Samsung Electronics Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR Systems Software Check Point Software Technologies Ltd.* Trading Companies & Distributors Marubeni Corporation Wireless Telecommunication Services Millicom International Cellular S.A. TOTAL COMMON STOCKS(Cost $93,535,094) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS(Cost $1,986,899) TOTAL INVESTMENTS (Cost $95,521,993) $ % Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Market Investment Country Value Securities Argentina $ 1.14 % Belgium Brazil Canada China/Hong Kong Denmark France Germany Ireland Israel Japan Luxembourg Mexico Netherlands Norway Portugal Russia South Korea Sweden Switzerland Taiwan United Kingdom United States(1) $ 100.00 % Includes short-term securities. Marsico Flexible Capital Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense TransDigm, Inc. $ % Apparel Retail Foot Locker, Inc. The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Burberry Group PLC Asset Management & Custody Banks CETIP S.A. - Mercados Organizado OFS Capital Corporation* Automobile Manufacturers Bayerische Motoren Werke AG Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Broadcasting CBS Corporation - Cl. B Television Broadcasts Ltd. Cable & Satellite Liberty Global, Inc. - Cl. A* Virgin Media, Inc. Casinos & Gaming Wynn Resorts Ltd. Catalog Retail Liberty Interactive Corporation - Cl. A* Commodity Chemicals LyondellBasell Industries N.V. - Cl. A Communications Equipment QUALCOMM, Inc. Computer Hardware Apple, Inc. $ % Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance Capital One Financial Corporation Distillers & Vintners Constellation Brands, Inc. - Cl. A* Diversified Banks Banco Santander SA Standard Chartered PLC Wells Fargo & Company Diversified Real Estate Activities Hang Lung Properties Ltd. Food Retail Natural Grocers by Vitamin Cottage, Inc.* Footwear NIKE, Inc. - Cl. B Health Care Services Express Scripts Holding Company* Home Improvement Retail Lowe's Companies, Inc. Internet Retail priceline.com, Inc.* Internet Software & Services Equinix, Inc.* Google, Inc. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Cognizant Technology Solutions Corporation - Cl. A* Life & Health Insurance AIA Group Ltd. Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Drilling Seadrill Ltd. Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Storage & Transportation Kinder Morgan, Inc. Other Diversified Financial Services Citigroup, Inc. $ % Real Estate Operating Companies Global Logistic Properties Ltd. Restaurants Bloomin' Brands, Inc.* Retail REITs Unibail-Rodamco S.E. Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $394,121,098) Par Value Value Percent of Net Assets CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ Cable & Satellite CCO Holdings LLC, 7.250%, 10/30/17 Dish DBS Corp., 6.625%, 10/1/14 Casinos & Gaming Marina District Finance Company, Inc., 9.500%, 10/15/15 Real Estate Services CB Richard Ellis Services, Inc., 11.625%, 6/15/17 Realogy Corp., 11.500%, 4/15/17 Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 Wireless Telecommunication Services Crown Castle International Corp., 7.125%, 11/1/19 TOTAL CORPORATE BONDS (Cost $41,189,416) INTERNATIONAL BONDS Alternative Carriers Ziggo Bond Co. 144A, 8.000%, 5/15/18 € TOTAL INTERNATIONAL BONDS (Cost $8,345,232) Number of Shares Value Percent of Net Assets PREFERRED STOCKS Thrifts & Mortgage Finance First Niagara Financial Group, Inc., Series B, 8.625% $ % TOTAL PREFERRED STOCKS (Cost $5,319,975) WARRANTS Oil & Gas Storage & Transportation Kinder Morgan, Inc., Strike Price: $40.00, Expiration Date: May 25, 2017* TOTAL WARRANTS (Cost $527,954) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS(Cost $67,556,500) TOTAL INVESTMENTS (Cost $517,060,175) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Market Investment Country Value Securities Brazil $ 1.48 % China/Hong Kong France Germany Ireland Netherlands Norway Singapore Spain United Kingdom United States(1) $ 100.00 % Includes short-term securities. Marsico Global Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2012 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Rolls-Royce Holdings PLC* Apparel Retail Industria de Diseno Textile S.A. (Inditex) The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Hermes International lululemon athletica, inc.* Automobile Manufacturers Bayerische Motoren Werke AG Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Brewers Anheuser-Busch InBev N.V. Cable & Satellite British Sky Broadcasting Group PLC Comcast Corporation - Cl. A Kabel Deutschland Holding AG Casinos & Gaming Wynn Macau Ltd.* Commodity Chemicals LyondellBasell Industries N.V. - Cl. A Construction & Farm Machinery & Heavy Trucks Cummins, Inc. $ % Diversified Banks Grupo Financiero Santander Mexico S.A.B. de C.V. Series B ADR* Wells Fargo & Company Electrical Components & Equipment Eaton Corporation PLC Food Retail Jeronimo Martins SGPS, S.A. Footwear NIKE, Inc. - Cl. B Health Care Equipment Intuitive Surgical, Inc.* Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers PriceSmart, Inc. Industrial Machinery Pentair Ltd. Internet Software & Services eBay, Inc.* Google, Inc. - Cl. A* MercadoLibre, Inc. IT Consulting & Other Services Accenture plc - Cl. A Multi-Line Insurance American International Group, Inc.* Oil & Gas Equipment & Services Schlumberger Ltd. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Nestlé S.A. Pharmaceuticals Bristol-Myers Squibb Company Perrigo Company Roche Holding AG Real Estate Operating Companies BR Malls Participacoes S.A. $ % Restaurants Chipotle Mexican Grill, Inc.* Starbucks Corporation Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS(Cost $39,925,912) PREFERRED STOCKS Automobile Manufacturers Volkswagen AG Pref. TOTAL PREFERRED STOCKS (Cost $1,045,348) TOTAL INVESTMENTS (Cost $40,971,260) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Market Investment Country Value Securities Argentina $ 1.07 % Belgium Brazil Canada China/Hong Kong France Germany Ireland Mexico Netherlands Portugal Spain Switzerland United Kingdom United States(1) $ 100.00 % Includes short-term securities. Notes to Schedules of Investments Investment Valuation — A security traded on a recognized stock exchange is generally valued at the last sale price prior to the closing of the principal exchange on which the security is traded. Securities traded on NASDAQ generally will be valued at the NASDAQ Official Closing Price. If no sale price is reported on the valuation date, the most current bid price will generally be used, with the exception of short option positions which will generally utilize the most current ask price. Other securities for which over-the-counter market quotations are readily available are generally valued at the last sale price. Debt securities that will mature in more than 60 days are generally valued at their bid prices furnished by a pricing service approved by the Funds’ Board of Trustees and subject to review and determination of the appropriate price by the Adviser. Debt securities that will mature in 60 days or less are valued at amortized cost, if it approximates market value. Any securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Adviser in accordance with procedures established by, and under the general supervision of, the Funds’ Board of Trustees. The Funds may use pricing services to assist in determining market value. The Board of Trustees has authorized the use of a pricing service to assist the Funds in valuing certain equity securities listed or traded on foreign security exchanges in the Funds’ portfolios in certain circumstances where there is a significant change in the value of related US-traded securities, as represented by, for example, the S&P 500 Index. “Fair Value Measurements and Disclosures” (the “Fair Value Statement”) defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. Under the Fair Value Statement, various inputs are used in determining the value of the Funds’ investments. § Level 1 – quoted prices in active markets for identical securities § Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, and evaluated quotations obtained from pricing services) § Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. Changes in valuation techniques may result in transfers between the levels during the reporting period. The Funds recognize transfers between the levels as of the end of each reporting period. In accordance with procedures established by, and under the general supervision of, the Funds’ Board of Trustees, certain equity securities listed or traded on foreign security exchanges in the Funds’ portfolios had a fair valuation adjustment factor applied to their equity prices at the end of the reporting period and were categorized as Level 2. Application of fair value adjustment factors was not deemed necessary as of the end of the prior fiscal year and as such, equity securities listed or traded on foreign security exchanges were categorized as Level 1. These securities represent the only transfers between each of the three Levels. The following is a summary of the fair values of the Funds’ investments in each category and economic sector as of December 31,2012: Fund Investments by Major Security Type Level 1 Level 2 Level 3 Total Marsico Focus Fund Assets Common Stocks Consumer Discretionary $ $
